Citation Nr: 0002332	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-19 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1967 to May 
1969.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for post-traumatic stress disorder was 
denied in a March 1989 rating decision.  Notice of the denial 
was furnished to the veteran in March 1989 along with his 
appellate rights.  The veteran did not appeal.

2.  The evidence submitted in support of the petition to 
reopen the claim for service connection for post-traumatic 
stress disorder bears directly and substantially on the issue 
of establishing a diagnosis of post-traumatic stress disorder 
related to alleged inservice stressors.

3.  Competent evidence of post-traumatic stress disorder 
attributed to alleged inservice stressors has been presented.


CONCLUSIONS OF LAW

1.  The March 1989 rating decision denying service connection 
for post-traumatic stress disorder is final.  New and 
material evidence sufficient to reopen the claim has been 
received.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156, 20.200, 20.201, 20.302, 20.1103 (1999).

2.  The claim for service connection for post-traumatic 
stress disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for post-traumatic stress disorder was 
denied in a March 1989 rating decision on the basis that 
post-traumatic stress disorder was not found on VA 
examination or in service.  The veteran was informed of the 
decision in a cover letter to the rating decision dated March 
22, 1989 that furnished his appellate rights.  No appeal was 
received from the veteran.  That decision was final.

In November 1994 the appellant submitted a petition to reopen 
his claim for service connection for post-traumatic stress 
disorder.  In response, the RO sent the appellant a letter 
dated December 14, 1994 that informed him that his claim had 
been previously and finally denied with notice to the 
appellant on March 22, 1989.  The appellant responded with a 
photocopy of the December 14, 1994 letter.  In the body of 
the letter it was typed that he was notified of the prior 
final denial via a letter dated March 22, 1994.  The 
appellant argued that first, he had not received a letter 
giving him notice of the March 1994 denial.  Second, with 
denial of service connection in March 1994, his appeal period 
had not yet expired.  The copy of the letter submitted by the 
appellant is identical to the copy contained in his claims 
folder with the exception of the March 22, 1994 notice date.  
The date of notice contained in the copy of the letter in his 
claims folder is March 22, 1989 as the RO had noted.  The 
claims folder copy of the letter is filed in the appropriate 
chronological order as would be expected.  The Board finds 
that the copy of the letter submitted by the appellant in 
support of his contention that his appeal period had not 
expired was altered.  There is no evidence in the record to 
overcome the presumption in favor of administrative 
regularity with regard to receipt of the denial notice in 
March 1989.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994); 
Hyson v. Brown, 5 Vet. App. 262 (1993).  Accordingly, the 
Board holds that the March 1989 rating decision was final and 
unappealed.  The issue before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
claim for service connection for post-traumatic stress 
disorder.  The Board notes that in July 1999 the RO reopened 
the claim based upon the receipt of new and material evidence 
and denied service connection for post-traumatic stress 
disorder on the merits.

Prior, finally denied claims may be reopened upon the 
submission of new and material evidence.  The evidence before 
the RO at the time of the prior March 1989 is summarized as 
follows:

Service medical records that failed to diagnose post-
traumatic stress disorder.  A VA examination conducted in 
January 1989 failed to diagnose post-traumatic stress 
disorder after a separate psychiatric examination was 
conducted.  Lay statements from the appellant's wife, father 
and siblings were incompetent on the issue of a diagnosis of 
post-traumatic stress disorder.

On claims to reopen previously and finally disallowed 
claims, the Board must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156 (a) (1999) in order to have a finally decided claim 
reopened.  New and material evidence means evidence not 
previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim, the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107 (a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107 (b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).

Evidence associated with the claims folder since the March 
1989 rating decision consisted of the following:

Private medical records diagnosing post-traumatic stress 
disorder were submitted.  The appellant provided testimony 
before the RO in December 1975 regarding his stressors.  A VA 
clinical psychologist provided a post-traumatic stress 
disorder diagnosis and in December 1997 explained the 
reported stressors upon which he had based his diagnosis.  
Stressor development was also accomplished.

The Board has considered the basis for the prior denial and 
finds that new and material evidence sufficient to reopen the 
claim has been presented with the receipt of a post-traumatic 
stress disorder diagnosis based on alleged inservice 
stressors.  It is new and material evidence and the claim for 
service connection for post-traumatic stress disorder is 
reopened.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming with DSM-IV 
or supported by the findings on the examination report); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1999).

In making any claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded. 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Board notes that it views the issue of 
well-groundedness in a vacuum.  The appellant has submitted 
evidence of a current medical diagnosis of post-traumatic 
stress disorder, reported inservice stressors alleged to have 
caused the post- traumatic stress disorder, and submitted 
medical evidence which implies a relationship between the 
diagnosis of post- traumatic stress disorder and inservice 
events.  When determining whether a claim is well grounded, 
the evidence submitted in support of the claim must be 
accepted as true; however, once well-groundedness is 
established, the weight and credibility of the evidence must 
be assessed.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  Thus, the above- described evidence is sufficient to 
establish a well-grounded claim for service connection for 
post-traumatic stress disorder.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997).

Once a claim becomes well grounded the RO has a duty to 
assist the appellant in the development of his claim under 
38 U.S.C.A. § 5107 (West 1991).  The Board finds that the 
duty to assist has not been met.  The Board remanded the 
claim in October 1997 for the purpose of developing 
additional medical evidence clarification and stressor 
development.  The Board is satisfied that this has been 
accomplished to the extent possible.  However, further review 
of the claims folder revealed authorization for release of 
information forms for the VA Medical Centers in Chicago, 
Illinois; Crowne Point, Indiana; and Westside, Indiana 
between 1970-1973 and 1988 with original signatures.  There 
is no indication that any attempt was ever made to develop 
these records.  These records are not in evidence.  The 
appellant has testified that these records would support his 
claim for service connection for post-traumatic stress 
disorder.  Additionally, he stated in December 1988 statement 
that they would document his fractured ribs, which are part 
of what is a currently unverified stressor.  

The Board also finds that the VA psychologist's diagnosis of 
post-traumatic stress disorder does not appear to conform to 
DSM-IV or be supported by findings on the examination report.  
Further clarification of the post-traumatic stress disorder 
diagnosis is necessary.

Accordingly, the Board remands this issue for the development 
of relevant documents relating to an appellant's claim within 
the control of VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(per curiam) and further examination.


ORDER

The petition to reopen the claim for service connection for 
post-traumatic stress disorder is granted.  The claim for 
service connection for post-traumatic stress disorder is well 
grounded, and the appeal is granted to this extent only.


REMAND

The Board has determined that new and material evidence has 
been submitted, and the claim for service connection for 
post-traumatic stress disorder is reopened.  The Board has 
further determined that the record must be supplemented 
before a decision as to service connection for post-traumatic 
stress disorder may be adjudicated.

Accordingly, this case is REMANDED for the following action:

1.  The RO should develop inpatient and 
outpatient records relative to relevant 
treatment received at the VA Medical 
Center, Chicago, Illinois between 1970-
1973 and the VA Medical Centers Crowne 
Point, Indiana; and Westside, Indiana 
beginning in 1988.  All developed records 
should be associated with the claims 
folder and any negative replies should be 
documented and associated with the claims 
folder.

2.  The RO should schedule the appellant 
for a psychiatric VA examination with a 
psychiatrist.  The examiner should be 
afforded the opportunity to review the 
claims folder prior to the examination 
and should make note on the report that 
the claims folder was reviewed.  The 
examiner should note the alleged 
stressors in detail and specifically 
identify the current manifestations 
exhibited by the appellant that support 
or fail to support a diagnosis of post-
traumatic stress disorder.

3.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.


If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

